Per Curiam.

It has been repeatedly held that all the facts necessary to confer jurisdiction upon an inferior court must appear in the record. The record contains no proof of the residence of the defendants, and, as this defect is one which may be asserted for the first time on appeal (Tyroler v. Gummersbach, 28 Misc. Rep. 151), the judgment must be reversed and a new trial ordered, but under the circumstances, without costs. Willis v. Parker, 30 Misc. Rep. 750; 62 N. Y. Supp. 1078.
Present: Beekmaw, P. J., Giegebich and O’Gobmah, JJ.
Judgment reversed and new trial ordered, without costs.